Citation Nr: 1214733	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-26 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a left varicocele.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.

5.  Entitlement to an initial compensable rating for major depression.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.  

(The issues of entitlement to a rating in excess of 30 percent for bilateral varicose veins from February 27, 1996, and separate ratings in excess of 20 percent for chronic venous insufficiency with varicose veins of the right and left legs from January 12, 1998, are addressed in a separate decision).

(The issue of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,375, is also addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to December 1974, and from January 1975 to December 1977.  

This matter came to the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In an August 2006 rating decision, the RO, inter alia, denied service connection for erectile dysfunction and a left varicocele.  In December 2006, the appellant disagreed with the RO's determination and in March 2007, a Statement of the Case addressing these issues was provided to the appellant.  In June 2007, the appellant submitted a statement which the RO appears to have accepted as a timely appeal in lieu of a VA Form 9.  In April 2008, the appellant testified before a Decision Review Officer at the RO with respect to both of these issues.  

Also in the August 2006 rating decision, the RO denied the appellant's claim for a total rating based on individual unemployability due to service-connected disabilities.  In June 2007, the appellant submitted a notice of disagreement with the RO's determination.  In September 2008, the RO provided the appellant with a Statement of the Case addressing this issue.  Although the Board is unable to locate any subsequent communication from the appellant indicating that he perfected a timely appeal of this issue, the RO's subsequent actions, including certifying the matter for appeal, constitute an implicit waiver of the filing of the substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

In a July 2008 rating decision, the RO denied service connection for a right shoulder disability.  The appellant perfected an appeal of the RO's determination via his submission of a timely VA Form 9 in May 2010.  

The Board notes that the appellant's claim of service connection for a right shoulder disability was previously denied by the RO in an unappealed September 2002 rating decision.  In the July 2008 rating decision now on appeal, however, the RO failed to address the issue of whether new and material evidence had been received to reopen the claim, addressing it only on the merits.  Nonetheless, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized the issue on appeal as set forth on the cover page of this decision.  Given the favorable outcome below, it is clear that the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Also in the July 2008 rating decision, the RO, inter alia, denied service connection for depression and peripheral neuropathy of the upper and lower extremities.  In March 2009, the appellant initiated an appeal of the RO's determinations.  In an April 2010 rating decision, the RO granted service connection for major depression and peripheral neuropathy of the right and left lower extremities, effective December 27, 2007.  The RO assigned an initial zero percent rating for the appellant's service-connected major depression and initial 10 percent ratings for the appellant's service-connected peripheral neuropathy of the right and left lower extremities.  

The grant of service connection for major depression and peripheral neuropathy of the right and left lower extremities constitutes a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The record on appeal indicates that in March 2011, the appellant perfected an appeal with the initial rating assigned by the RO for his service-connected major depression via his submission of a timely VA Form 9.  Thus, that issue is currently in appellate status.  

Also in March 2011, the appellant submitted a notice of disagreement with the initial ratings assigned by the RO for his service-connected peripheral neuropathy of the right and left lower extremities.  The record currently before the Board, however, contains no indication that the RO has issued a Statement of the Case addressing these issues, nor has the RO issued a Statement of the Case in response to the appellant's March 2009 notice of disagreement with the issue of entitlement to service connection for peripheral neuropathy of the upper extremities .  Thus, a remand for this action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In January 2012, the appellant testified at a Board videoconference hearing regarding the issues of entitlement to service connection for erectile dysfunction and a right shoulder disability, as well as the issues of entitlement to higher ratings for depression and varicose veins.  

At a prehearing conference, the appellant was advised that because he had previously testified at a Board hearing before a different Veterans Law Judge in April 2001 regarding the issue of entitlement to an increased rating for varicose veins, review of that issue would be assigned to a panel of three Veterans Law Judges and both judges who conducted hearings on that issue would participate in making the decision on the claim, in accordance with 38 C.F.R. § 20.707 (2011).  As set forth above, in order to accommodate the panel review, the issue of entitlement to an increased rating for varicose veins is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, ¶ 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues).  The Board notes that the appellant has also initiated an appeal of a denial of his request for a waiver of recovery of a pension overpayment which is also the subject of a separate decision.  See BVA Directive 8430, ¶ 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for erectile dysfunction, a left varicocele, a right shoulder disability, and peripheral neuropathy of the upper extremities; the issues of entitlement to higher ratings for major depression and peripheral neuropathy of the right and left lower extremities; and the issue of entitlement to a total rating based on individual unemployability.  These issues are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, the Board notes that the issues on appeal originally included entitlement to service connection for hypertension.  In a June 2005 rating decision, however, the RO granted service connection for hypertension and assigned an initial 10 percent disability rating, effective February 27, 1996.  The grant of service connection for hypertension constitutes a full award of the benefits sought on appeal with respect to that issue.  Grantham, 114 F.3d at 1158.  The appellant thereafter disagreed with the initial rating assigned and in March 2007, a Statement of the Case addressing the matter was issued.  The record currently before the Board, however, contains no indication that the appellant perfected an appeal within the applicable time period or that VA waived the filing of a substantive appeal, either explicitly or implicitly.  Percy, 23 Vet. App. at 45.  

In a VA Form 9 received in March 2011, the appellant referred to his service-connected hypertension.  It is unclear if he wishes to raise a claim for an increased rating for hypertension.  Thus, this matter is referred to the RO for clarification and initial adjudication, if necessary.

In a January 2012 letter, the appellant's representative indicated that despite the appellant's repeated requests to receive VA compensation in lieu of nonservice-connected pension, the RO had not yet addressed the matter.  Thus, it is also referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied service connection for a right shoulder disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in a September 2002 letter, he did not perfect an appeal within the applicable time period.  

2.  In June 2007, the appellant requested reopening of his claim of service connection for a right shoulder disability.  

3.  Presuming its credibility, evidence received since the final September 2002 rating decision denying service connection for a right shoulder disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a right shoulder disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

Service treatment records corresponding to the appellant's first period of active duty show that in May 1974, he sought treatment after he claimed to have fallen on his right shoulder while wrestling with a buddy.  

The remaining service treatment records corresponding to the appellant's first period of active duty are negative for complaints or abnormalities pertaining to the right shoulder.  

At his December 1974 military separation medical examination, and again at a January 1975 military reenlistment medical examination, the appellant's upper extremities were examined and determined to be normal, including for strength and range of motion.  Moreover, on a report of medical history, the appellant specifically denied having or ever having had a painful or "trick" shoulder.  

With respect to service treatment records corresponding to the appellant's second period of active service, the Board notes that the appellant is apparently in possession of such records.  Although he has submitted selected records in support of several of his other claims, despite repeated requests from the RO, he has consistently failed to provide complete records to VA and the available record currently before the Board is entirely negative for complaints or abnormalities pertaining to the right shoulder during the appellant's second period of active duty.  

In December 1978, the appellant submitted an original application for VA compensation benefits, seeking service connection for varicose veins of the right leg.  His application is silent for any mention of a right shoulder disability, as is medical evidence assembled in support of his claim.  This medical evidence includes the report of a February 1979 VA general medical examination at which the examiner specifically noted that both of the appellant's shoulders were normal on musculoskeletal examination.  

In February 1996, the appellant submitted additional claims for VA compensation.  Again, however, his claims are silent for any mention of a right shoulder disability, as is medical evidence assembled in connection with those claims.  This evidence includes VA clinical records dated from April 1988 to March 1996.  These records show that during this period, the appellant was seen for multiple complaints, not including right shoulder symptoms.  During this period, the appellant's extremities were examined and noted to be normal.  These records also include the reports of June 1996 and March 1997 VA medical examinations which are negative for complaints or abnormalities pertaining to the right shoulder.  Indeed, at the March 1997 VA medical examination, the appellant's upper limbs were examined and revealed full and normal range of motion in all joints, both proximally and distally.  

In May 2001, the appellant submitted a claim of service connection for a right shoulder disability which he claimed was secondary to the use of a walking cane necessitated by his service-connected right leg varicose veins disability.  

In a June 2001 letter, the RO asked the appellant to submit or identify additional evidence, including medical records showing treatment for his claimed right shoulder disability.  The appellant failed to respond.

In a September 2002 rating decision, the RO denied service connection for a right shoulder disability, finding that the service treatment records did not document a chronic right shoulder disability, nor did the record contain evidence showing that the appellant currently had a right shoulder disability related to his service-connected right leg varicose veins.  Although the appellant was duly notified of the RO's determination and his appellate rights in a September 2002 letter, he did not appeal within the applicable time period.  He has not contended otherwise. 

In June 2007, the appellant again requested service connection for a right shoulder disability.  He alleged that as a result of a right shoulder injury he had sustained during service, he now suffered from poor range of motion in his right shoulder.  The appellant further claimed that his in-service injury had occurred in 1975 while he was attempting to break up a fight between two soldiers.

In support of his claim, the appellant submitted a November 2006 letter from a physician at the VA Community Based Outpatient Clinic in East Los Angeles who noted that the appellant was under treatment for various complaints and disabilities, including pain in his shoulder which limited him from lifting and carrying any heavy weight.  

The appellant also submitted a September 2007 private orthopedic consultation report noting that he had been seen in connection with numerous complaints, including a painful right shoulder.  The examiner noted that the appellant claimed that he had injured his shoulder in 1976 while on active duty and had had intermittent and progressive problems since that time.  The examiner also noted that the appellant ambulated with a "roll-about seated walker" and complained that he had difficulty ambulating because of pressure on the right shoulder causing increased painful symptoms.  The diagnoses included subacromial bursitis, right shoulder, with possible rotator cuff lesion, aggravated by walking aids.  

The appellant also submitted a March 2009 statement, purportedly from Edward K.C. Wong, M.D., PhD.  Dr. Wong's letter is very poorly written and difficult to understand, but he appears to note that the appellant sustained a right shoulder injury on active duty and subsequently was treated for this injury in 2007.  

At his January 2012 Board hearing, the appellant testified that his right shoulder was extremely painful.  He claimed that his right shoulder started bothering him "the minute I got out of service."  See transcript at page 7.  Later in the hearing, the appellant testified that "sometime in about 1981 or '82 is when I had-I started having issues with my right shoulder."  See transcript at page 8.  With respect to current symptoms, the appellant indicated that when he raised his arm to a certain level, he began to experience severe pain, which he described as "almost like a sciatic nerve pain in my right shoulder."  Id.  The appellant indicated that he was unsure of the source of the pain, possibly arthritis or varicose veins.  He indicated that he had recently been evaluated for his shoulder complaints by VA.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  

New and material evidence 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As set forth above, the appellant's claim of service connection for a right shoulder disability was previously denied by the RO in a September 2002 rating decision on the basis that a chronic right shoulder disability had not been shown during service, nor did the record contain evidence showing that the appellant currently had a right shoulder disability related to his service-connected varicose veins.  

Although the appellant was duly notified of the RO's decision as well as his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his representative contend otherwise.  Thus, the RO's September 2002 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In this appeal, the appellant seeks to reopen his claim of service connection for a right shoulder disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

In this case, the evidence received since the last final rating decision in September 2002 denying service connection for a right shoulder disability includes the appellant's statements to the effect that he has experienced right shoulder problems since service and clinical records establishing a diagnosis of right shoulder subacromial bursitis, possible rotator cuff lesion, aggravated by weightbearing walking aids.  Obviously, this evidence is new in that it was not of record at the time of the prior denials.  Moreover, given the basis for the prior denial of the appellant's claim, and presuming the credibility of the newly received evidence, the Board finds that the additional evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, it is not sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").  

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for right shoulder disability is granted.


REMAND

For numerous reasons, this matter is not yet ready for appellate review.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility, the Social Security Administration (SSA), and the service department.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  

With respect to VA medical records, a review of the claims folder indicates that the appellant has reported receiving treatment at multiple VA medical facilities from 1979 to the present.  See e.g. March 1996 statement from appellant reporting treatment at the Wadsworth VA Medical Center (VAMC) from 1979 to 1989, and at the Long Beach VAMC from 1989 to the present; see also Transcript of April 2001 Board hearing reporting treatment at the East Los Angeles VA clinic from 1992 to the present.  More recently, the appellant has reported receiving continuing treatment at the Temple Street VA clinic, the Long Beach VAMC, the East Los Angeles Vet Center on East Olympic Boulevard, and the West Los Angeles VAMC.  See August 2008 and January 2012 hearing transcripts.  

Although the record indicates that the RO has made some effort to compile relevant VA clinical records in support of the appellant's claims, it is clear that additional efforts are necessary.  The record on appeal currently contains VA records dated from April 1988 to December 2010 only, with significant gaps in these records.  On remand, the RO must ensure that the record is complete by continuing its efforts to obtain records from the VA facilities identified by the appellant until specifically advised that the requested records do no exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

The Board also advises the appellant that it is his responsibility to cooperate fully with VA's efforts to obtain relevant records from VA medical facilities.  If required, he must provide the RO with enough information to identify and locate existing records, including the facility or facilities where he received treatment and the approximate time frame covered by the records.  38 C.F.R. § 3.159(c)(2)(i).  

With respect to records from SSA, the Board also notes that the appellant has recently submitted a copy of a June 2010 decision of an SSA Administrative Law Judge (ALJ) determining that that the appellant has been disabled since September 1994 due to numerous disabilities, including severe depression and anxiety, as well as peripheral neuropathy and varicose veins.  

Again, VA is required to obtain relevant records from a Federal department or agency, including SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  Given the findings of the ALJ, it appears that SSA is in possession of records which are relevant to several issues on appeal.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that '[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Under these circumstances, additional evidentiary development is necessary.  

With respect to service department records, the Board notes that the appellant had two periods of active duty, the first from January 1973 to December 1974, and the second from January 1975 to December 1977.  The record currently before the Board contains only complete service treatment records corresponding to the appellant's first period of active duty.  The record shows that the RO has requested service treatment records corresponding to the appellant's second period of active duty from the service department but has been repeatedly and unambiguously advised that no additional records are on file.  See e.g. Responses to Request for Information, dated April 28, 2004, and November 26, 2008.  Under these circumstances, the Board finds that additional requests for these records would be futile.  

Indeed, based on his submissions to the RO, it appears that service treatment records corresponding to the appellant's second period of service are not on file with the service department's repository of records because the appellant is in possession of such records.  He has submitted only selected records pertaining to his second period of service.  Despite repeated requests from the RO, however, he has not submitted complete records in his possession.  

The Board wishes to make clear to the appellant that it is his responsibility to submit records of treatment in support of his claim.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board further advises the appellant that although VA has a duty to assist him in the development of his claim, that duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of his claim.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Id. at 195.  

For these reasons, the appellant is again advised that he must submit copies of any and all service treatment records in his possession to the RO for the use in the adjudication of his multiple claims.  No further action will be taken by VA with respect to service treatment records corresponding to his second period of active duty, as it is clear that additional requests for such records from the service department would be futile.

The Board also notes that at his January 2012 Board hearing, the appellant claimed that his service dates were inaccurate, as he had actually been discharged from his second period of service in December 1979, not December 1977.  After reviewing the record, and having had the opportunity to observe the appellant's demeanor at the hearing, the Board does not find his assertions to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  Again, the service department has repeatedly verified that the appellant had two periods of active duty, the first from January 1973 to December 1974, and the second from January 1975 to December 1977.  The record also contains DD Forms 214 corresponding to both of the appellant's periods of active duty, including the second period of active duty which is shown to have ended in December 1977.  

Finally, the Board notes that in connection with the appellant's previous allegations that he served in Vietnam, sustained shrapnel wounds in a mortar attack, and received the Purple Heart Medal, the RO obtained a complete copy of his service personnel records from both periods of active duty.  These records show that the appellant did not serve in Vietnam, nor was he awarded the Purple Heart Medal, as he now claims.  Moreover, these records confirm that the appellant was discharged from active duty in December 1977, not December 1979, as he now claims.  Absent credible evidence that the appellant had active duty beyond the periods previously confirmed by the service department, no further action will be taken by VA, as it is clear that additional requests for confirmation of the appellant's newly claimed additional service would be futile.

Here, the Board notes that at his April 2008 RO hearing and January 2012 Board hearing, the appellant testified that his physician had advised him that both his left varicocele and his erectile dysfunction were related to poor circulation caused by his service-connected varicose veins.  He also testified that it was his belief that his right shoulder disability was causally related to his service-connected varicose veins and that his physician had advised him that the two conditions were causally related.  Although he has previously been so advised, and questions of his credibility notwithstanding, the Board reminds the appellant that it would be to his benefit to submit a statement from his physician memorializing the purported opinions that his current left varicocele, erectile dysfunction, and right shoulder disability are causally related to his service-connected venous insufficiency with varicose veins.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).  

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The appellant has not been afforded a VA medical examination in connection with his claims of service connection for a right shoulder disability, erectile dysfunction, and a left varicocele.  Given the available record, the Board finds that a VA medical examinations are necessary with respect to these claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided).

In addition to the needed evidentiary development discussed above, there are numerous due process errors which prevent the Board from proceeding with consideration of the appeal at this juncture.  First, with respect to the appellant's major depression, the record shows that in June 2007, the appellant submitted a claim of service connection for depression, specifically claiming that his condition was causally related to his service-connected physical disabilities.  In support of his claim, the appellant submitted a March 2007 letter from his VA treating psychologist to the effect that the appellant "currently suffers from depressive disorder caused by his chronic medical problems."  

As set forth above in the Introduction portion of this decision, in a July 2008 rating decision, the RO denied service connection for major depression, considering only entitlement to service connection on a direct basis.  The RO failed consider the claim on a secondary basis, as was the appellant's contention, and he initiated an appeal.  

Before the appellant perfected an appeal and the matter was certified to the Board, in the April 2010 rating decision now on appeal, the RO granted service connection for major depression and notified the appellant that its decision "represents a total grant of benefits sought by you in your appeal for service connection for major depression."  Despite medical evidence characterizing the appellant's depression as severe, however, the RO assigned an initial zero percent disability rating for the appellant's service-connected major depression.  Because the RO made no findings regarding whether service connection was warranted on a direct or secondary basis, it appears the RO may have concluded that the appellant's service-connected varicose veins had aggravated his major depression but that the degree of aggravation was not compensable.  See e.g. 38 C.F.R. § 3.310(b) (2011).  The basis upon which the RO reached its determination, however, is wholly unclear, particularly given the limited medical evidence of record and the very specific requirements of section 3.310, including an establishment of a baseline level of severity of the nonservice-connected disease by medical evidence created before the onset of aggravation, which does not appear to be present in this case.  To ensure that the appellant receives complete consideration of all elements of his service connection claim, additional action by the RO is required, including obtaining an adequate medical examination and reconsidering the claim.  

The Board also notes that since the RO last considered several of the issues on appeal, additional pertinent evidence has been associated with the record.  For example, the RO last considered the issue of entitlement to service connection for a left varicocele in the March 2007 Statement of the Case.  Since that time, additional evidence pertinent to the appeal has been associated with the record.  Similarly, the RO last considered the issue of entitlement to a total rating based on individual unemployability in the September 2008 Statement of the Case.  Since that time, additional evidence pertinent to the claim has been associated with the record, including reports of VA medical examinations to rate the appellant's service-connected varicose veins and an SSA decision finding the appellant to disabled due to psychiatric impairment, as well as peripheral neuropathy, venous insufficiency and varicose veins.  The RO, however, has not considered this pertinent evidence in connection with the appellant's claims nor has the appellant been provided with a Supplemental Statement of the Case.  This procedural deficiency must be corrected on remand.  38 C.F.R. § 20.1304 (2011) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).

Additionally, as set forth above in the Introduction, in a July 2008 rating decision, the RO denied service connection for peripheral neuropathy of the upper extremities.  In March 2009, the appellant disagreed with the RO's determination.  In an April 2010 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 10 percent disability ratings, effective December 27, 2007.  In March 2011, the appellant disagreed with the initial ratings assigned by the RO for his service-connected peripheral neuropathy of the right and left lower extremities.  The record currently before the Board, however, contains no indication that the RO has issued a Statement of the Case addressing these issues.  Thus, a remand for this action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, given the numerous outstanding issues set forth above, the Board finds that the appellant's claim for a total rating based on individual unemployability due to service-connected disabilities must be held in abeyance pending the completion of the development and readjudication of the remaining claims on appeal.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991) (regarding inextricably intertwined claims).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and his representative addressing the issues of entitlement to service connection for peripheral neuropathy of the upper extremities and the issues of entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  The Statement of the Case must include all relevant law and regulations pertaining to the claims.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The RO should make as many requests as are necessary to obtain complete clinical records from the Wadsworth/West Los Angeles VAMC, the Long Beach VAMC, the East Lost Angeles VA clinic, the East Los Angeles Vet Center, and the Temple Street VA clinic for the period from January 1979 to the present.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should contact SSA and request copies of all records corresponding to the appellant's application for disability benefits, including any medical records in its possession.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

4.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current left varicocele and erectile dysfunction.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left varicocele and erectile dysfunction is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including service-connected chronic venous insufficiency with varicose veins of the legs or peripheral neuropathy of the lower extremities.  

5.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current right shoulder disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current right shoulder disability is causally related to the appellant's active service or any incident therein, including the May 1974 right shoulder injury, or is causally related to or aggravated by any service-connected disability, including service-connected chronic venous insufficiency with varicose veins of the legs or peripheral neuropathy of the lower extremities.  

6.  The appellant should be provided a VA psychiatric examination for the purpose of determining the severity of his service-connected major depression.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner is requested to provide an opinion, with supporting rationale, as to the following:

If the examiner determines that the appellant's service-connected major depression is causally related to his service-connected physical disabilities, he or she should provide an opinion as to the severity of the appellant's major depression, to include the extent of any occupational and social impairment.  The examiner should also offer an opinion as to whether it is at least as likely as not that the appellant is unable to secure or maintain substantially gainful employment as a result of his service-connected major depression.  

If the examiner determines that the appellant's major depression is not causally related to his service-connected disabilities, but is only aggravated by such disabilities, the examiner must provide an opinion as to the following:  (1) the baseline level of severity of the major depression, before the onset of such aggravation; and (2) the extent of the increase in the appellant's major depression caused by his service-connected physical disabilities.  The examiner should also offer an opinion as to whether it is at least as likely as not that the aggravation of the appellant's major depression caused by his service-connected physical disabilities prevents him from securing or maintaining substantially gainful employment.  

7.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO should readjudicate all of the claims on appeal, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  With respect to the appellant's claim for an initial compensable rating for major depression, as discussed in detail above, the RO must clearly document the basis for its conclusions with citations to the applicable medical evidence and legal criteria, including 38 C.F.R. § 3.310(b), if applicable.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


